Per Curiam,
The assignments of error are an essential part of the pleadings in this court, and it has been declared repeatedly that they should be so complete in themselves as not to require reference to other parts of the record. There are many reasons for this requirement, but the one that is most commonly given in the reported cases is, that when an appeal is disposed of and the record remitted to the court below the praecipe, assignments of error and plea thereto are all the papers that usually remain of record in the appellate court as the basis of its judgment or decree, as the case may be. The ruling of the lower court must be specified in distinct terms in the assignment in order to question it on appeal. In the present case no ruling, order or judgment of the court below is set forth or specified in the paper filed and printed as assignments of error, but only a series of ten questions, some of them of the most general character, which the appellant conceives are involved in the appeal. Obviously, this is not a compliance, either substantial or formal, with our rules of court or with the general principles of pleading in an appellate court; we are, therefore, constrained to hold that the third, fourth and fifth reasons assigned in support of the motion for non pros are sustained and that the motion must prevail.
Appeal non prossed and record remitted to the court below, to the end that the sentence be carried into effect.